DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 5, 6, 13, 17, 18, 24, 27 and 30 are amended.
No claim(s) is/are cancelled or added.
Claims 1-30 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 04/07/2022, with respect to claims 1, 13, 24 and 27 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0366421 A1) hereinafter “Tang” in view of Lee et al. (US 2022/0070844 A1) hereinafter “Lee”.

Regarding claims 1, 13, 24 and 27, Tang discloses Claim 1 of a method of wireless communication performed by a user equipment (UE) (see FIG. 3 and 6, Transmitting End UE; see ¶ [0041]), Claim 13 of a user equipment (UE) for wireless communication, comprising: a memory; and one processor coupled to the memory (see FIG. 8, Transmitting End UE; see ¶ [0144], processor and memory), Claim 24 of a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instruction comprising: one or more instructions that, when executed by one processor of a user equipment (UE) (see ¶ [0149]), and Claim 27 of an apparatus for wireless communication (see FIG. 8, Transmitting End UE; see ¶ [0144], processor and network interface), comprising:
performing at least one transmission of a communication, wherein the at least one transmission includes information indicating a feedback parameter for feedback regarding the at least one transmission, wherein the feedback parameter is a function of a control exclusion parameter, of the UE, associated with a reservation of a resource (see FIG. 3 and 6; see ¶ [0042-43] [0108] [0114], a transmitting end UE determines HARQ retransmission mode of data to be transmitted according to the configuration information/feedback parameter and transmits the data to a receiving end UE; in addition see ¶ [0037] [0067], acquires/reserves an available transmission resource set in a resource pool); and
receiving, from a recipient device with the feedback parameter, feedback indicating that the transmission was not received (see FIG. 6; see ¶ [0087], not correctly received; see ¶ [0117], the receiving end UE sends the feedback information to the transmitting end UE); and
retransmitting, based at least in part on receiving the feedback (see FIG. 6; see ¶ [0117], the receiving end UE sends the feedback information to the transmitting end UE), the communication (see FIG. 6; see ¶ [0117-18], in response to the feedback information indicating to perform HARQ retransmission for the data to be transmitted, the transmitting end UE sends HARQ retransmission data of the data to be transmitted to the receiving end UE).
Tang does not explicitly disclose associated with a range of a control exclusion zone.
However, Lee discloses the feedback parameter is a function of a control exclusion parameter, of the UE, associated with a range of a control exclusion zone associated with a reservation of a resource (see FIG. 12; see ¶ [0134-35] [0138], a transmitting UE transmit a message including a service having a minimum required communication range i.e., a control exclusion parameter associated with a range of a control exclusion zone); 
receiving, from a recipient device within a range associated with the feedback parameter, feedback indicating that the transmission was not received (see FIG. 12; see ¶ [0129] [0145-46], a receiving UE determine whether or not the receiving UE is within a communication range based on the distance information and if the receiving UE fails to decode the service, the receiving UE transmit negative acknowledgement/feedback to the transmitting UE upon determining that the receiving UE is within the communication range).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide associated with a range of a control exclusion zone as taught by Lee, in the system of Tang, so that it would provide that a receiving UE can efficiently determine whether or not the receiving UE is within a communication of a transmitting UE for the MCR service based on location information and/or identifier information (Lee: see ¶ [0150]).

Regarding claims 2, 14, 26 and 28, the combined system of Tang and Lee discloses wherein the feedback parameter is defined as a reference signal received power (RSRP) value (Tang: see ¶ [0061-62], the configuration information/feedback parameter according to the channel quality information including a reference signal receiving power (RSRP) and Lee: see ¶ [0118], the HARQ feedback based on RSRP).

Regarding claims 3 and 15, the combined system of Tang and Lee discloses wherein the feedback parameter is defined as the RSRP value based at least in part on location information, for the UE, being available to the UE (Tang: see ¶ [0061-62], the configuration information/feedback parameter according to the channel quality information including a reference signal receiving power (RSRP) and Lee: see ¶ [0118], the HARQ feedback based on a transmission-reception distance and RSRP).

Regarding claims 4, 16, 25 and 29, the combined system of Tang and Lee discloses wherein retransmitting the communication based at least in part on the feedback is performed using another resource that is reserved for retransmitting the communication before the communication is retransmitted (Tang: see ¶ [0064], the HARQ transmission mode of the data to be transmitted through the PSCCH may specifically include sending the HARQ transmission mode of data).

Regarding claims 5 and 17, the combined system of Tang and Lee discloses wherein the range associated with the feedback parameter is associated with a range requirement of the communication, and the feedback parameter is based at least in part on the range requirement of the communication (Tang: see ¶ [0058], a threshold range of the QoS parameter and Lee: see ¶ [0129] [0138], parameter such as minimum required communication range).

Regarding claims 6, 18 and 30, the combined system of Tang and Lee discloses wherein the range associated with the feedback parameter is smaller than or equal to the range of the control exclusion parameter (Tang: see ¶ [0058], attribute include a threshold range of the QoS parameter and Lee: see ¶ [0129] [0138], service having minimum required communication range and the receiving UE determines whether the receiving UE is within the corresponding MCR).

Regarding claim 7, the combined system of Tang and Lee discloses wherein the function is configurable by a network entity associated with the UE (Tang: see ¶ [0046], the configuration information sent by a network side device and Lee; see ¶ [0128], the configuration from a network).

Regarding claims 8 and 19, the combined system of Tang and Lee discloses wherein the feedback parameter is based at least in part on a distance and a reference signal received power (RSRP) value (Tang: see ¶ [0061-62], the configuration information/feedback parameter according to the channel quality information including a reference signal receiving power (RSRP) and Lee: see ¶ [0118], the HARQ feedback based on a transmission-reception distance and RSRP).

Regarding claims 9 and 20, the combined system of Tang and Lee discloses wherein the feedback parameter is based at least in part on location information for the UE (Tang: see ¶ [0042-43], the configuration information/feedback parameter and Lee: see ¶ [0119], based on a location of the receiving UE and the transmitting UE).
Regarding claims 10 and 21, the combined system of Tang and Lee discloses wherein the control exclusion parameter is an adapted control exclusion parameter of the UE (Tang: see ¶ [0046] [0090] [0099], the configuration information to determine HARQ retransmission mode sent by a network side device and Lee: see FIG. 12; see ¶ [0134-35] [0138], a service having a minimum required communication range).

Regarding claims 11 and 22, the combined system of Tang and Lee discloses wherein the feedback parameter is a function of the adapted control exclusion parameter of the UE (Tang: see ¶ [0046] [0090] [0099], the configuration information to determine HARQ retransmission mode sent by a network side device and Lee: see FIG. 12; see ¶ [0134-35] [0138], a service having a minimum required communication range).

Regarding claims 12 and 23, the combined system of Tang and Lee discloses wherein the UE is associated with an adapted control exclusion parameter, and wherein the feedback parameter is a function of an un-adapted control exclusion parameter of the UE (see ¶ [0046] [0090] [0099], the configuration information to determine HARQ retransmission mode sent by a network side device and Lee: see FIG. 12; see ¶ [0134-35] [0138], a service having a minimum required communication range).
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462